National Western Life Insurance Company
2014

Exhibit 10(dj)


INTERNATIONAL MARKETING OFFICER BONUS PROGRAM



This 2014 International Marketing Officer Bonus Program (the “Program”) is
designed to reward eligible International Marketing officers of National Western
Life Insurance Company (the “Company”) for their performance in achieving
pre-determined sales targets while assisting the Company in managing to its
expense and profit criteria. The Program was adopted by the Compensation and
Stock Option Committee of the Board of Directors of the Company (the
“Committee”) on December 12, 2013. An International Marketing officer of the
Company who is designated by the Committee as a participant in the Program (a
“Participant”) shall be eligible to receive a bonus hereunder.


I.
Goals/Performance Payout



1.
The Program incorporates three measurable performance factors: (1) Company
sales, which are defined as net placed annualized target premium for
International Life business, (2) persistency, and (3) Company expense
management. The bonus percentages included in the tables below pertain to
Participants who are International Marketing officers at the Vice President
level and higher. The bonus percentages for Assistant Vice Presidents are
determined using one-half of the bonus percentages shown for Vice Presidents and
above.



2.
Each of the three performance factors will have an assigned target level for
purposes of the Program. Assuming a “par” performance (i.e., achieving each
target level), the weighting of the bonus percentage (applied to Base Salary (as
defined below)) is 75% for sales performance, 15% for persistency performance,
and 10% for expense management performance, for an overall par bonus percentage
of 100%. Actual results compared to the targets can either increase or decrease
these percentages as explained in each of the following sections. For purposes
of the Program, the Base Salary of each Participant is his annual base salary
for 2014 (prorated for Participants who are not employed by the Company for the
entire 2014 performance period from January 1, 2014 through December 31, 2014)
as certified by the Committee in its sole discretion.


Page 1 of 7         December 12, 2013

--------------------------------------------------------------------------------

National Western Life Insurance Company
2014

Exhibit 10(dj)


INTERNATIONAL MARKETING OFFICER BONUS PROGRAM



II.
Company Sales Component (75%)



1.
The sales component of the Program is based upon an International Life sales
target of $25,800,000 net placed annualized target premium. The Company’s New
Business Market Summary Report (NWAR60 Report No. 5A (Premium)) will be the
source of sales results for purposes of this Program. The bonus percentage
corresponding with the International Life sales production levels achieved in
2014 will be applied to 100% of each Participant’s Base Salary in accordance
with the following grid:



Life Placed Target Premium
Bonus
%1
$24,300,000
25.0%
$24,600,000
35.0%
$24,900,000
45.0%
$25,200,000
55.0%
$25,500,000
65.0%
$25,800,000
75.0%
$27,300,000
85.0%
$28,800,000
95.0%
$30,300,000
100.0%
Increment for every additional $500,000 thereafter
5.0%

1 Reduce by one-half for participants who are Assistant Vice Presidents.


2.
The level shaded in gray represents the Company’s sales goal for purposes of the
Program and represents the par performance level. If the actual results attain
this level, the Participant would be eligible to receive a bonus of 75% of Base
Salary. If International Life net placed annualized target premium is below the
lowest target amount, no bonus percentage will be earned. The bonus percentage
shown for each specified amount of net placed annualized target premium applies
if actual performance is equal to or greater than the amount shown and is less
than the amount shown for the next level. Bonus percentages associated with
International Life sales are not capped but increase by 5.0% with every
additional $500,000 of net placed annualized target premium.



III.
Persistency Component (15%):



1.
The 24th month ratio of actual persistency to expected (i.e., pricing)
persistency for 2014 as reported in the Company’s Duration Score Listing query
will serve as the measure for the persistency component of the Program. For
purposes of the persistency measurement, the parameters include all
international writing agents (active and terminated) and all International Life
business (universal life and traditional).




Page 2 of 7         December 12, 2013

--------------------------------------------------------------------------------

National Western Life Insurance Company
2014

Exhibit 10(dj)


INTERNATIONAL MARKETING OFFICER BONUS PROGRAM

2.
Based upon these persistency performance factors, the bonus percentage
corresponding with the International Life persistency levels achieved in 2014
will be applied to each Participant’s Base Salary in accordance with the
following grid:



Life Business Persistency
Bonus %1
Less than 97%
0%
97%
7.5%
100%
15%
102%
21%
104%
27%
106% or greater
30%

1 Reduce by one-half for participants who are Assistant Vice Presidents.


3.
The level shaded in gray represents the Company’s International Life persistency
goal for purposes of the Program and represents the par performance level. If
the actual results attain this level, the Participant would be eligible to
receive a bonus of 15% of Base Salary. If persistency is below the lowest target
amount, no bonus percentage will be earned. The bonus percentage shown for each
specified level of persistency applies if actual performance is equal to or
greater than the amount shown and, except for the last level, is less than the
amount shown for the next level.

 
IV.
Company Expense Management Component (10%):



1.
The expense component of the Program is based upon a ratio of actual expenses as
reported in the Company’s statutory financial statements to a targeted level of
expenses based upon historical ratios of international life expenses to
international life premiums. For purposes of this measurement, expenses include
General Expenses; Taxes, Licenses & Fees; and the Change in Loading as reported
in the Company’s statutory income statement.



2.
Targeted expense levels will be determined by applying a historical
expense-to-premium factor for the international life line of business to actual
premiums during the bonus period. The historical factor is as follows:

LOB Premiums
Expense %
International Life
13.00%




Page 3 of 7         December 12, 2013

--------------------------------------------------------------------------------

National Western Life Insurance Company
2014

Exhibit 10(dj)


INTERNATIONAL MARKETING OFFICER BONUS PROGRAM

3.
Actual expenses will be compared to targeted expenses for purposes of
determining a ratio. The “par” ratio of actual expenses to targeted expenses is
100% for this bonus component. The bonus percentage corresponding with the
actual expense to targeted expense ratio achieved will be applied to 100% of
each Participant’s Base Salary in accordance with the following grid:



Ratio of Actual Expense to Targeted Expense
Bonus
%1
Above 107.0%
0.00%
105.0% to 107.0%
2.50%
103.0% to 105.0%
5.00%
101.0% to 103.0%
7.50%
99.0% to 101.0%
10.00%
97.0% to 99.0%
12.50%
95.0% to 97.0%
15.00%
Less than 95.0%
15.00%

                                 
1 Reduce by one-half for participants who are Assistant Vice Presidents.


4.
The bonus percentage shown for each specified range level applies if the ratio
of actual expenses to targeted expenses achieved is greater than the lower limit
shown in the level, except for the last level, and is equal to or less than the
upper limit shown for the same level.



5.
For purposes of the expense component, special consideration may be given at the
discretion of the Compensation Committee for items of an unusual and/or
non-recurring nature (e.g., excess pension contributions) that are beyond the
control of Company management.



V.
Administration:



1.
Determination of Bonuses.  On a quarterly basis the Committee or the President
of the Company (the “President”) shall determine the extent to which the
measurable performance factors have been achieved and the bonus percentage for
the Participants for 2014. The Committee or the President, as applicable, shall
certify such determination in writing. The bonus for each Participant shall be
determined by applying the total certified bonus percentage to the Participant’s
Base Salary in accordance with the calculation methodology described below.
Notwithstanding any contrary provision of the Program, the Committee or the
President, in its or his sole discretion, may eliminate or reduce the bonus
payable to any Participant below that which otherwise would be payable under the
Program formula.




Page 4 of 7         December 12, 2013

--------------------------------------------------------------------------------

National Western Life Insurance Company
2014

Exhibit 10(dj)


INTERNATIONAL MARKETING OFFICER BONUS PROGRAM

Bonus amounts under the Program will be calculated quarterly on a cumulative
basis using actual year-to-date results compared to prorated performance
factors, prorated Base Salary for the calculation period, and a reduction for
the amount of prior quarterly bonus payments. The overall bonus advance
percentage will be capped at 100% of prorated Base Salary for the calculation
period. In the event that actual year-to-date results at the end of a quarter
are less than the aggregate prior bonus payments to date, no additional bonus
will be paid for that quarter. However, bonus amounts paid year-to-date will not
be recouped from Participants in the event of a suspension of quarterly payments
except at the end of the Program year if unearned. The Company may recoup any
excess bonus payments from any other bonus payments (including bonus pool
payments) payable hereunder after the end of the Program year, from bonuses
under any successor bonus plan or program, or from any other wages or
compensation payable to a Participant. A Participant must consent to such
recoupment as a condition for participation in the Program.
2.
Timing and Form of Payment.  After the bonus amount for a quarter is certified
by the Committee or the President, as applicable, the bonuses shall be paid in
cash in a single lump sum within 45 days after the last day of the quarter,
provided that the payment (if any) for the fourth quarter shall occur on or
after January 1, 2015 and on or before March 15, 2015. Bonus payments are
intended to qualify as short-term deferrals under section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and shall be paid not later than
the latest specified payment date (March 15, 2015). The Company shall have the
authority to delay the payment of any bonus under the Program to the extent it
deems necessary or appropriate to comply with Code section 409A(a)(2)(B)(i).



3.
Bonus Pool. If at the end of the Program year the aggregate bonus percentage
exceeds 100%, the incremental percentage above 100% will be applied to the Base
Salaries of all Participants to determine a dollar amount to be put into a
“pool”. The pool amount will be allocated to Participants based upon the
recommendation of the Senior Vice President - International Marketing and as
approved by the Committee or the President. The recommendation of the pool
allocation by the Senior Vice President - International Marketing must be
submitted to the Committee and the President by January 31, 2014. Subject to
forfeiture as described below, the pool allocations will be paid out quarterly
(25% each quarter) to the designated Participants in the following calendar year
(i.e., 2014) with the regular pay period that occurs on or immediately preceding
the last day of the quarter. Participants must be currently employed by the
Company to receive pool payments. In other words, unpaid pool bonuses will be
forfeited by Participants upon termination of employment with the Company.
Amounts forfeited by terminated Participants will remain the property of the
Company and will not be redistributed among the remaining Participants. Bonus
pool payments are intended to qualify as short-term deferrals under section 409A
of the Code. The Company shall have the authority to delay the payment of any
bonus under the Program to the extent it deems necessary or appropriate to
comply with Code section 409A(a)(2)(B)(i).




Page 5 of 7         December 12, 2013

--------------------------------------------------------------------------------

National Western Life Insurance Company
2014

Exhibit 10(dj)


INTERNATIONAL MARKETING OFFICER BONUS PROGRAM

4.
Effect of Termination

a.
If a Participant terminates employment with the Company for any reason after the
end of the 2014 performance period but prior to the date the bonus for such
period is paid, the Participant shall be entitled to payment of the bonus
determined by the Committee or the President, subject to reduction or
elimination under the last sentence of the first paragraph of the “Determination
of Bonuses” section above based on the circumstances surrounding such
termination of employment; provided that unpaid bonus pool payments, if any,
shall be forfeited in any event as described above.



b.
If a Participant terminates employment with the Company prior to the end of the
applicable 2014 Performance Period for any reason other than termination for
cause by the Company (as determined by the Committee or the President in its or
his discretion), the Committee or the President, as applicable, shall reduce the
Participant’s bonus proportionately based on the date of termination (and
subject to further reduction or elimination under the last sentence of the first
paragraph of the “Determination of Bonuses” section above based on the
circumstances surrounding such termination of employment); provided that unpaid
bonus pool payments, if any, shall be forfeited in any event as described above.



c.
If a Participant is terminated for cause by the Company prior to the payment of
any bonus, no bonus shall be payable hereunder.



d.
If a Participant dies prior to the payment of a bonus payable hereunder, the
bonus shall be paid to the Participant’s beneficiary of record.



5.
Source of Payments:  Bonuses that may become payable under the Program shall be
paid solely from the general assets of the Company. The rights of each
Participant (and any person claiming entitlement by or through a Participant)
hereunder shall be solely those of an unsecured general creditor of the Company.
The Program shall be unfunded. The Company may maintain bookkeeping accounts
with respect to Participants who are entitled to bonuses under the Program, but
such accounts shall be used merely for bookkeeping convenience. The Company
shall not be required to segregate any assets that may at any time be
represented by interests in bonuses nor shall the Program be construed as
providing for any such segregation.



6.
Committee Administration:  The Program shall be administered by the Committee
and, to the extent specified herein, the President. The Committee and, to the
extent specified herein, the President shall have complete discretion and
authority to administer the Program and to interpret the provisions of the
Program. Any determination, decision, or action of the Committee or the
President in connection with the construction, interpretation, administration,
or application of the Program shall be final, conclusive, and binding upon all
persons, and shall be given the maximum deference permitted by law. The
Committee may amend or terminate the Program at any time without the consent of
any Participant by adoption of a written instrument.



7.
Miscellaneous.  

a.
The Company shall withhold all applicable taxes and other amounts required by
law to be withheld from any bonus payment, including any non-U.S., federal,
state, and local taxes.

  

Page 6 of 7         December 12, 2013

--------------------------------------------------------------------------------

National Western Life Insurance Company
2014

Exhibit 10(dj)


INTERNATIONAL MARKETING OFFICER BONUS PROGRAM

b.
A Participant’s rights under this Program will not be assignable, transferable,
pledged, or in any manner alienated, whether by operation of law or otherwise,
except as a result of death or incapacity where such rights are passed pursuant
to a will or by operation of law.



c.
Any assignment, transfer, pledge, or other disposition in violation of this
provision will be null and void.



d.
Nothing in the Program shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment at any time, nor confer upon
any Participant any right to continue in the employment of the Company.



e.
Bonuses payable hereunder shall constitute special discretionary incentive
payments to the Participants and will not be required to be taken into account
in computing the amount of salary or compensation of the Participants for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Company or under any agreement with a Participant, unless the
Company specifically provides otherwise.



f.
The Program and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by the Code, shall be governed by the laws of
the State of Texas, without giving effect to conflict or choice of laws
provisions thereof.



g.
This Program shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Participants, and their heirs, assigns, and
personal representatives.



h.
The captions used in this Program are for convenience only and shall not be
construed in interpreting the Program.



i.
Whenever the context so requires, the masculine shall include the feminine and
neuter, and the singular shall also include the plural, and conversely.



j.
This Program constitutes the final and complete expression of agreement with
respect to the subject matter hereof and may not be amended except by a written
instrument adopted by the Committee.








Page 7 of 7         December 12, 2013